DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 8/25/2022.
3.	This Office Action is made Final.
4.	Claims 1-3, 5, 10-11, 13, 16, 28, 30, 43-48, 51, 57, 61, 63 are pending.
5.	Claims 28, 30, 43-47 are objected for allowable subject matter.
6.	Claims 4, 6-9, 12, 14-15, 17-27, 29, 31-42, 49-50, 52-56, 58-60, 62, 64-66 were previously canceled.
Response to Arguments
1.	In light of Applicant’s amendment to the specification, the objection to the specification is withdrawn herein. 
2.	In light of Applicant’s amendment, the 35 USC 112b rejection is withdrawn herein. 
3.	In light of Applicant’s amendment, the claim interpretation 35 USC 112f is withdrawn.
4.	Applicant's arguments filed on 8/25/2022 have been fully considered but they are not persuasive for the following reasons.
I. 	Applicant argues that the prior art, Luo et al. US 20160286545 hereafter Luo fails to teach the limitations “performing, by a communication device, data transmission according to the CCA detection result and exchanged information” as recited in Claims 1 and 48. In addition, Applicant argues that Luo does not anticipate “determining whether the channel of the hidden node interferes with the communication between the transmitting and receiving device.”

Examiner Response: 
	    Applicant's remarks and arguments to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C. 102(a)(2) under LUO et al. US 20160286545 as discussed below. Applicant's argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons.        
 The Examiner first emphasizes for the record that the claims employ a broader in scope than the Applicant's disclosure in all aspects. In addition, the Applicant has not argued any narrower interpretation of the claim limitations, nor amended the claims significantly enough to construe a narrower meaning to the limitations. Also, the Examiner is required to interpret the claim limitations in terms of their broadest reasonable interpretations and the interpretation that those skilled in the art would reach while determining patentability of the disclosed invention. See MPEP 2111. 
In addition, for clarity of the record, the argued claims 1 and 48 do not recite “determining whether the channel of the hidden node interferes with the communication between the transmitting and receiving device.” If the Applicant considers this feature to be of importance to the claimed invention, then the argued claims should be amended to incorporate said limitation or feature. A particular embodiment may not be read into a claim when the claim language is broader than the embodiment; see: MPEP 2111.01(II) (citing Superguide Corp. v. DirecTV Enterprises, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004)). 
Hence, regarding applicant’s argument relating to the limitation “performing, by a communication device, data transmission according to the CCA detection result and exchanged information” as recited in Claims 1 and 48, it is evident that Luo teaches in Section [0015] The UE must perform a CCA/eCCA in order to transmit data; Section [0071] Following a successful CCA procedure by a UE, the UE transmit a preamble, such as uplink CUBS to provide indication to other UEs or apparatuses (e.g., base stations/eNB, WiFi access points, etc.); Section [0075] A CCA procedure performed by a transmitting apparatus (i.e. UE see 0066) may be an uplink CCA procedure and following the CCA procedure, a channel reserving signal transmitted, followed by a data transmission (e.g., an uplink transmission); Section [0103] Upon receipt of the preamble, the eNB (i.e. counterpart device) transmits a grant confirmation assignment to the UE for which the eNB detects a preamble; grant confirmation comprise, e.g., a signal/control channel assignment for data transmission; Section [0112] Thus, eNB consider preamble (from UE) indicating that CCA/eCCA was successful before confirming a grant (i.e. sending grant to UE see 0134) to resources for data transmission. 
	Based on the above citations in Luo, it is evident that the UE first performs a clear channel assessment (CCA) to obtain a determination or result regarding the spectrum or channel of either available/idle or unavailable/busy; then the UE exchange information with the eNB/base station, the information can be for example the UE sending either CUBs signal and/or preamble then the eNB responds with a confirmation that comprises certain information, and then finally based on the eNB response the UE transmits data on the uplink. In addition, Luo also discloses that both the eNB and the UE can perform the functions interchangeably  (see section 0008 for example). 
	Moreover, the argued claim language is broadly written and does not preclude or limit what the “exchange information” comprises. In other words, given the plain and ordinary meaning of the terms (see MPEP 2111.01), the phrase “exchange information” can be defined as any frame, signal, symbol, data etc. transmitted on the uplink and/or downlink or communicated between the two devices. Also, CCA (clear channel assessment) is known to those skilled in the art to be a procedure that is performed before devices transmit any information in order to prevent collision in the system. In fact, Applicant’s disclosure admits that fact. 
	It is important to point to the fact that the argued independent claims that were rejected in the Non-Final office action recited multiple alternative languages such as ”at least one of,” “at least one of the following,” “one or more of” and “or” etc... While, the argued independent claims submitted in the amendment removed few of these alternative languages, the argued claim languages are still considered broad. 
	Overall, the prior art Luo is still considered pertinent to Applicant’s disclosure as necessitated by amendment. It contemplates the argued claimed limitations. 
	
II.	Applicant argues that the prior art, Luo, fails to teach the limitations recited in the amended Independent claim 28.
Examiner Response: 
In view of claim 28 currently objected for Allowable subject matter in the current final office action as necessitated by amendment; the arguments are moot. In view of the allowable subject matter objection/determination, in order to place the application in better condition for allowance, it is suggested that the Applicant corrects the 35 USC 112b rejection for claim 28 (as necessitated by amendment). Next, amend the rejected independent claims i.e. 1, 48, 51, and 63 to incorporate the subject matter of claim 28 or cancel claim sets related to 1, 48, 51 and 63. In essence, the arguments are moot.

III. 	Applicant argues that Luo fails to teach the limitations recited in Independent Claims 51 and 63 in particular the feature indicating that the channel is idle. 

Examiner Response: 
Foremost for clarity of the record, the claims 51 and 63 do not recite indication signals indicating channel is idle. However, note that the CUBs signal recited in Luo (see for example Section 0008, 0069, etc.) indicates to the other device that the channel/spectrum is reserved for communication due to availability of it being idle after CCA/LBT performed. Further note, that the term “idle” implies available to those skilled in the art. Therefore, if Applicant considers the argued feature to be of importance to invention, then the argued claims should be amended to incorporate said limitation/feature. A particular embodiment may not be read into a claim when the claim language is broader than the embodiment; see: MPEP 2111.01(II) (citing Superguide Corp. v. DirecTV Enterprises, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004)). 
	Secondly, as discussed above in Section I examiner response, the CCA procedure is known to those skilled in the art as a procedure that is performed before devices transmit any information in order to prevent collision in the system. CCA result indicates whether the channel is idle/available or busy/unavailable. In fact, the prior art, Luo discloses in Section [0040] LBT procedure include performing a CCA procedure to determine whether a channel of the unlicensed radio frequency spectrum band is available; When it is determined that the channel of the contention-based radio frequency spectrum band is available, a channel reserving signal (e.g., a CUBS) may be transmitted to reserve the channel; When it is determined that a channel is not available, a CCA procedure (or extended CCA procedure) may be performed for the channel again at a later time.
	Hence, regarding applicant’s argument that Luo does not teach the features of claims 51 and 63; Luo teaches in Section [0071] Following a successful CCA procedure by a UE, the UE transmit a preamble, such as uplink CUBS to provide indication to other UEs or apparatuses (e.g., base stations, WiFi access points, etc.) that the UE has reserved the channel; Sections [0095] Each UE perform a CCA/eCCA operation and transmit a preamble when it succeeds in the CCA/eCCA operation, and preamble transmitted before UL data transmission; Section [0103] Upon receipt of the preamble, the eNB transmits a grant confirmation assignment to the UE for which the eNB detects a preamble; grant confirmation comprise, e.g., a signal/control channel assignment for data transmission; Section [0114] The eNB decode the preamble and determine the grant confirmation that it will send in response to the preamble. 
	Based on the above citations in Luo, it is evident that before the UE transmit data to another device, it performs CCA procedure, submits an indication signal i.e. preamble or CUBS and receive an indication signal i.e. grant/confirmation signal and then it transmits UL data. Basically, Luo details similar steps to that claimed in the argued claims.
	Moreover, the phrase “one or more indication signals” can be interpreted as a signal or control channel assignment etc... because the claim limitation does not preclude or limit what the “indication signals” comprises. 
	In summary, the prior art Luo is in the same field of endeavor to that of Applicant’s disclosure.  It is evident that Luo explicitly and implicitly teach the argued claim limitations. As known to the those skilled in the art before the effective filing date of the invention, CCA and LBT are known procedures for determining whether a spectrum or channel is available/idle or busy/unavailable. Per technology standards/protocol, the CCA and LBT helps prevent or minimize collisions or interference on the spectrum/channel when multiple devices are trying to communicate. By allowing device to contend and win access decreases interference and collisions. Per MPEP 2106.05, CCA and LBT are considered routine, conventional activities or elements to those in the relevant in the field. Hence, as evident the prior art, Luo is considered pertinent to Applicant’s claimed invention as necessitated by amendment. Also, the argued claims are considered as known features to those skilled in the art. It is suggested that the claims be amended to incorporate the novel features. In view of the above factual evidences in Luo, the known standards/protocols, and knowledge of those skilled in the art, the rejection is maintained the arguments are not persuasive and the office action is made final. 
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 10/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 28, 30, 43-47 are rejected (as necessitated by amendment) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a.	Claim 28 Line 15 (amended portion) recites “…to be capable of detecting that a channel is idle...” The claims recite the language “capable of” followed by a limitation is indefinite since the limitation is not positively recited such that it is not clear whether the limitation is actually being performed or is just capable of being performing the step. Such statement of intended use need to be positively recited. Furthermore, it is noted that the language used by Applicant merely suggest or makes optional those features described as "Capable of"; It has been held that the recitation that an element is "Capable of” perform a function is not a positive limitation but only requires the ability to so perform. Moreover the recitation of “to be” also renders the limitation vague and ambiguous if the step take place. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. Appropriate correction is required.
	It is suggested to amend the claims and remove the phrase “to be capable of.”

Allowable Subject Matter
1.	Claims 28, 30, 43-47 are objected for allowable subject matter. However, they are rejected under 35 USC 112b. The claims would be in condition for allowance if the 35 USC 112b rejection is addressed and the other independent claims 1, 48, 51, and 63 are in condition for allowance. In order to place the application in better condition for allowance, it is suggested that the Applicant corrects the 35 USC 112b rejection for claim 28 (as necessitated by amendment). Next, amend the rejected independent claims i.e. 1, 48, 51, and 63 to incorporate the subject matter of claim 28 or cancel claim sets related to 1, 48, 51 and 63. In essence, the arguments are moot.
The prior arts in combination in particular Luo et al. in view of Lee et al. US 20160227578 (see Sections 0002 and 0247-0278) do not render the limitations obvious the claim elements recited in the independent claim 28 wherein the method further comprises: after the transmission node or transmission pair acquires the right to use the preset spectrum, reserving a specific time domain duration in the time domain, wherein the specific time domain duration reserved in the time domain meets at least one of following features: feature one: the specific time domain duration is not greater than a detection duration or sensing time duration of a node not supporting multiplexing with the transmission node or the transmission pair: or feature two: the specific time domain duration makes a node supporting multiplexing with the transmission node or transmission pair to be capable of detecting that a channel is idle, do not supporting multiplexing with the transmission node or the transmission pair: or feature two: the specific time domain duration makes a node supporting multiplexing with the transmission node or transmission pair to be capable of detecting that a channel is idle.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-3, 5, 10-11, 16, 48, 51, 61, and 63 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LUO et al. US 20160286545 hereafter Luo. 
NOTE: For Prior art consideration, please note that the claims are being rejected in light of the 112(b) rejection set forth above therefore are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. In addition, the limitations below in each claim recites multiple alternative languages/phrases such as “At least one of” and “or” therefore, for each claim a limitation was selected and mapped to prior arts.

As to Claim 1. (Currently Amended)    Luo discloses a signal transmission method, comprising [Section 0008, 0051: Prior to gaining access and communicating over, radio frequency spectrum band, a UE perform a listen before talk (LBT) procedure include performing a clear channel assessment (CCA) to determine whether a channel is available; when determined that the channel is available, a channel reserving signal for example, may be transmitted. DL and UL transmissions include, for example, transmissions of data, signals etc.]:
performing a clear channel assessment (CCA) detection [i.e. CCA/CCA check or LBT procedure/contention; UE includes a CCA component/module-1006] on a predetermined spectrum to obtain a CCA detection result [i.e. Available/Idle/Success or Busy/Unavailable/Unsuccessful see Section 0066], and exchanging information [i.e. Communicate or UL/DL or bi-directional; see 0052] with a counterpart device [Figs. 4-5, 10-11 (Depicts UE-1002 includes CCA component/module-1006), Section 0008, 0071, 0103: Prior to gaining access and communicating over, radio frequency spectrum band, a UE perform a listen before talk (LBT) procedure include performing a clear channel assessment (CCA) to determine whether a channel is available. Following a successful CCA procedure by a UE, the UE transmit a preamble, such as uplink CUBS to provide indication to other UEs or apparatuses (e.g., base stations/eNB, WiFi access points, etc.). Upon receipt of the preamble, the eNB (i.e. counterpart device) transmits a grant confirmation assignment to the UE for which the eNB detects a preamble; grant confirmation comprise, e.g., a signal/control channel assignment for data transmission],
 	and performing, by a communication device [i.e. UE], data transmission according to the CCA detection result and exchanged information [Figs. 4-5, Sections 0015, 0075, 0095, 0112: The UE must perform a CCA/eCCA in order to transmit data. A CCA procedure performed by a transmitting apparatus (i.e. UE see 0066) may be an uplink CCA procedure and following the CCA procedure, a channel reserving signal transmitted, followed by a data transmission (e.g., an uplink transmission). Each UE perform a CCA/eCCA operation and transmit a preamble to (base station) when it succeeds in the CCA/eCCA operation, and preamble transmitted before UL data transmission. Thus, eNB consider preamble (from UE) indicating that CCA/eCCA was successful before confirming a grant (i.e. sending grant to UE see 0134) to resources for data transmission].

As to Claim 2. (Previously presented)   Luo discloses the method according to claim 1, wherein the performing information interaction with the counterpart device [i.e. Base Station/eNB] comprises [Sections 0051, 0077, 0089: Downlink (DL) transmissions, from a base station (i.e. counterpart device) to a UE, or uplink (UL) transmissions from a UE to a base station.  Following the eCCA procedure, a channel reserving signal, such as a CUBS may be transmitted, followed by a data transmission. The UE performs CCA/eCCA operation, and when the CCA/eCCA operation succeeds, the UE starts to transmit data uplink (i.e. to eNB-counterpart device)]:
at least one of the following: sending an indication signal to the counterpart device, wherein the indication signal carries information about whether a channel is detected by a home device [See 0049] to be idle; and receiving an indication signal sent by the counterpart device, wherein the indication signal carries information about whether the channel is detected by the counterpart device to be idle [Sections 0069, 0071, 0095: A CUBS provide indication to other devices or each other that the channel is reserve (i.e. available/idle). Following a successful CCA procedure by a UE, the UE transmit a preamble, such as uplink CUBS to provide indication to other UEs or apparatuses (e.g., base stations, WiFi access points, etc.) that the UE has reserved the channel. Each UE perform a CCA/eCCA operation and transmit a preamble when it succeeds in the CCA/eCCA operation. The eNB decode the preamble and determine the grant confirmation that it will send in response to the preamble].

As to Claim 3. (Previously presented)   Luo discloses the method according to claim 2, comprising at least one of:  wherein the sending the indication signal carrying information about whether the channel is detected by the home device [See 0049] to be idle to the counterpart device [i.e. Base Station/eNB] comprises: in response to detecting that the channel is idle, sending the indication signal to the counterpart device; or wherein the receiving the indication signal by the counterpart device carrying information about whether the channel is detected by the counterpart device to be idle comprises: receiving the indication signal sent by the counterpart device when the counterpart device detects that the channel is idle [Sections 0069, 0071, 0077, 0095: A CUBS provide indication to other devices or each other that the channel is reserve (i.e. available/idle).  Following a successful CCA procedure by a UE, the UE transmit a preamble, such as uplink CUBS to provide indication to other UEs or apparatuses (e.g., base stations, WiFi access points, etc.) that the UE has reserved the channel. Following the eCCA procedure, a channel reserving signal, such as a CUBS may be transmitted. Each UE perform a CCA/eCCA operation and transmit a preamble when it succeeds in the CCA/eCCA operation].

As to Claim 5. (Previously presented)   Luo discloses the method according to claim 1, wherein the exchanging information with the counterpart device [i.e. Base Station/eNB] comprises [Section 0016: Once the eNB receives confirmation that the UE passed CCA/eCCA, the eNB sends a grant confirmation to the UE]:
exchanging with the counterpart device a feedback signal [i.e. ACK/NACK in uplink or confirmation] indicating whether the indication signal is received, wherein the exchanging with the counterpart device a feedback signal indicating whether the indication signal is received comprises [Sections 0051, 0069, 0103: In general, ACK/NACK is communicated between devices; the uplink control information may include, for example, acknowledgements or non-acknowledgements of downlink transmissions. A CUBS provide indication to other devices or each other that the channel is reserve (i.e. available/idle). Upon receipt of the preamble, the eNB transmits a grant confirmation assignment to the UE for which the eNB detects a preamble; grant confirmation comprise, e.g., a signal/control channel assignment for data transmission], 
after receiving the indication signal sent by the counterpart device, sending the feedback signal to the counterpart device, wherein a predetermined time interval is between receiving the indication signal and sending the feedback signal [Sections 0066, 0075, 0096, 0100: A periodic interval per LBT/CCA protocol is used by transmitting apparatuses for indicating channel is available and for reserving channel. Following the CCA procedure, a channel reserving signal, such as a CUBS may be transmitted, followed by a data transmission an uplink transmission or a downlink transmission. A pre-grant includes timing information in relating to response from eNB. Duration of transmission is adjusted to allow the eNB to decode and send confirmation to UE].

As to Claim 10. (Original) 	Luo discloses the method according to claim 1, further comprising at least one of: sending, by a sending device, a first indication signal when detecting that the channel is idle and performing data transmission; and receiving a second indication signal sent by the counterpart device [Sections 0071, 0075, 0095, 0114: Following a successful CCA procedure by a UE, the UE transmit a preamble, such as uplink CUBS to provide indication to other UEs or apparatuses (e.g., base stations, WiFi access points, etc.) that the UE has reserved the channel. A CCA procedure performed by a transmitting apparatus (i.e. UE see 0066) may be an uplink CCA procedure and following the CCA procedure, a channel reserving signal transmitted, followed by a data transmission (e.g., an uplink transmission).  Each UE perform a CCA/eCCA operation and transmit a preamble when it succeeds in the CCA/eCCA operation, and preamble transmitted before UL data transmission. The eNB decode the preamble and determine the grant confirmation that it will send in response to the preamble].

As to Claim 11. (Original)    Luo discloses the method according to claim 10, wherein the sending, by the sending device, the first indication signal when detecting that the channel is idle and performing data transmission [Sections 0071, 0095: Following a successful CCA procedure by a UE, the UE transmit a preamble, such as uplink CUBS to provide indication to other UEs or apparatuses (e.g., base stations, WiFi access points, etc.) that the UE has reserved the channel. Each UE perform a CCA/eCCA operation and transmit a preamble when it succeeds in the CCA/eCCA operation, and preamble transmitted before UL data transmission]
comprises at least one of: during the data transmission, sending, by the sending device, the first indication signal periodically; during the data transmission, receiving the second indication signal sent by the counterpart device periodically; during the data transmission, sending, by the sending device, the first indication signal for a specific number of times; and during the data transmission, receiving the second indication signal sent by the counterpart device for a specific number of times [Sections 0071, 0092, 0123, 0126: Following a successful CCA procedure by a UE, the UE transmit a preamble, such as uplink CUBS to provide indication to other UEs or apparatuses (e.g., base stations, WiFi access points, etc.) that the UE has reserved the channel. The UE to transmit a preamble to the eNB rather than to begin transmission of data. The UE may continue to transmit the preamble until the end of a designated period, e.g., until a timer expires.  If the period has not passed, the UE continues to transmit the preamble].

As to Claim 16. (Currently Amended)  Luo discloses the method according to claim 2, wherein information carried by the indication signal, the feedback signal, the first indication signal, or the second indication signal [Sections 0071, 0092, 0113: Following a successful CCA procedure by a UE, the UE transmit a preamble, such as uplink CUBS to provide indication to other UEs or apparatuses (e.g., base stations, WiFi access points, etc.) that the UE has reserved the channel. The UE to transmit a preamble to the eNB rather than to begin transmission of data. Upon receipt of the preamble, the eNB transmits a grant confirmation assignment to the UE for which the eNB detects a preamble; grant confirmation comprise, e.g., a signal/control channel assignment for data transmission],
comprises at least one of: an information head for indicating at least one of a cell identifier, a base station identifier, a terminal identifier, an operator identifier, a physical layer identifier, and a media access control (MAC) layer identifier; a transmission duration for indicating a duration in which a specific spectrum is occupied for transmission; the operator identifier for indicating an operator providing a communication service; a device identifier for identifying both a sending device and a receiving device; a sector identifier for identifying a sector providing the communication service; a training sequence identifier for identifying a training sequence; a beam direction comprising at least one of a beam sending direction and a beam arriving direction and indicating a beam transmission direction; verification information for verifying information transmitted by the specific spectrum; a channel state identifier for indicating that a channel is idle or busy; a sending power for indicating a signal power for sending data; a multiplexing indication for indicating whether the channel is multiplexable; frequency domain information comprising at least one of a frequency domain length, a frequency domain start point, a frequency domain end point, and a frequency domain resource interval of the channel; and a reservation indication identifier for indicating predetermined information [NOTE: The language “at least one of” recited above is interpreted as selecting from the detailed list of options. Section 0017, 0055, 0097, 0052: The preamble uniquely identifying the UE. Upon winning a contention for access, a transmitting apparatus (e.g., a base station 105 or UE 115) transmit one or more channel reserving signals ,  one or more CUBS; channel reserving signals may also serve to identify a transmitting apparatus and a receiving apparatus. For example, an initial portion of the preamble configured to identify the UE to the eNB so that the eNB may determine which of the UEs, to which a pre-grant assignment was issued, passed the CCA/eCCA check. The communication links transmit bidirectional  (i.e. channel/link) communications using a frequency domain duplexing (FDD) operation].

As to Claim 48. (Currently Amended)     Luo discloses a communication device [i.e. User Equipment-UE], comprising [Fig. 6, Section 0008: Prior to gaining access and communicating over, radio frequency spectrum band, a UE perform a listen before talk (LBT) procedure include performing a clear channel assessment (CCA) to determine whether a channel is available]:
a processor configured to [Processor-680, Fig. 6, Section 0080: The UE-115 equipped with processor-680], 
perform a CCA detection [i.e. CCA/CCA check or LBT procedure/contention; UE includes a CCA component/module-1006] on a predetermined spectrum and obtain a CCA detection result [i.e. Available/Idle/Success or Busy/Unavailable/Unsuccessful see Section 0066]; and a transceiver [Antenna-652], configured to exchange information [i.e. Communicate or UL/DL or bi-directional; see 0052] with a counterpart device [Figs. 4-5, 10-11 (Depicts UE-1002 includes CCA component/module-1006), Section 0008, 0071, 0103: Prior to gaining access and communicating over, radio frequency spectrum band, a UE perform a listen before talk (LBT) procedure include performing a clear channel assessment (CCA) to determine whether a channel is available. Following a successful CCA procedure by a UE, the UE transmit a preamble, such as uplink CUBS to provide indication to other UEs or apparatuses (e.g., base stations/eNB, WiFi access points, etc.). Upon receipt of the preamble, the eNB (i.e. counterpart device) transmits a grant confirmation assignment to the UE for which the eNB detects a preamble; grant confirmation comprise, e.g., a signal/control channel assignment for data transmission],
 and perform data transmission according to the CCA detection result and the exchanged information [Figs. 4-5, Sections 0015, 0075, 0095, 0112: The UE must perform a CCA/eCCA in order to transmit data. A CCA procedure performed by a transmitting apparatus (i.e. UE see 0066) may be an uplink CCA procedure and following the CCA procedure, a channel reserving signal transmitted, followed by a data transmission (e.g., an uplink transmission). Each UE perform a CCA/eCCA operation and transmit a preamble to (base station) when it succeeds in the CCA/eCCA operation, and preamble transmitted before UL data transmission. Thus, eNB consider preamble (from UE) indicating that CCA/eCCA was successful before confirming a grant (i.e. sending grant to UE see 0134) to resources for data transmission].

As to Claim 51. (Currently Amended)    Luo discloses a signal transmission method, comprising the following [Sections 0003, 0051: Disclosure relates to transmission control with clear channel assessment in wireless network with contention-based frequency spectrum. DL (downlink) and UL (uplink) transmissions include, for example, transmissions of data, signals etc.]:
before performing transmission on a specific spectrum, sending one or more indication signals [i.e. Preamble or CUBS] to at least one of a target device or a peripheral device [Sections 0008, 0071, 0092: Prior to communicating over, a radio frequency spectrum band, a UE perform a LBT includes CCA procedure to determine whether frequency spectrum band is available; when determined the channel is available, a channel reserving signal (CUBS) transmitted to reserve the channel. Following a successful CCA procedure by a UE, the UE transmit a preamble, such as uplink CUBS to provide indication to other UEs or apparatuses (e.g., base stations, WiFi access points, etc.) that the UE has reserved the channel. The UE to transmit a preamble to the eNB rather than to begin transmission of data],
        and before performing transmission on the specific spectrum, receiving one or more indication signals [i.e. grant confirmation signal  response] sent by at least one of the target device or the peripheral device [Sections 0095, 0103, 0114: Each UE perform a CCA/eCCA operation and transmit a preamble when it succeeds in the CCA/eCCA operation, and preamble transmitted before UL data transmission. Upon receipt of the preamble, the eNB transmits a grant confirmation assignment to the UE for which the eNB detects a preamble; grant confirmation comprise, e.g., a signal/control channel assignment for data transmission. The eNB decode the preamble and determine the grant confirmation that it will send in response to the preamble].

As to Claim 61. (Previously presented)   Luo discloses the method according to claim 51, further comprising: after receiving the one or more indication signals sent by at least one of a sending device and/or the peripheral device, sending an indication signal to the sending device [Sections 0071, 0103, 0114: Following a successful CCA procedure by a UE, the UE transmit a preamble, such as uplink CUBS to provide indication to other UEs or apparatuses (e.g., base stations, WiFi access points, etc.) that the UE has reserved the channel. Upon receipt of the preamble, the eNB transmits a grant confirmation assignment to the UE for which the eNB detects a preamble; grant confirmation comprise, e.g., a signal/control channel assignment for data transmission. The eNB decode the preamble and determine the grant confirmation that it will send in response to the preamble].

As to Claim 63. (Currently Amended)    Luo discloses a signal transmission device [i.e. UE], comprising [Sections 0003, 0051: Disclosure relates to transmission control with clear channel assessment in wireless network with contention-based frequency spectrum. DL (downlink) and UL (uplink) transmissions include, for example, transmissions of data, signals etc.]:
a processor [Processor-680] and a transceiver [Antenna-652] wherein the processor is configured to generate [Transmit Processor-664] an indication signal [Section 0081: A transmit processor generate signals]; and the transceiver [Antenna-652] is configured to [Fig. 6, Section 0083: A UE have antennas for receiving and transmitting signals]: 
before transmitting on a specific spectrum, send one or more indication signals [i.e. Preamble or CUBS] to at least one of a target device or a peripheral device [Sections 0008, 0071, 0092: Prior to communicating over, a radio frequency spectrum band, a UE perform a LBT includes CCA procedure to determine whether frequency spectrum band is available; when determined the channel is available, a channel reserving signal (CUBS) transmitted to reserve the channel. Following a successful CCA procedure by a UE, the UE transmit a preamble, such as uplink CUBS to provide indication to other UEs or apparatuses (e.g., base stations, WiFi access points, etc.) that the UE has reserved the channel. The UE to transmit a preamble to the eNB rather than to begin transmission of data],
and further is configured to receive one or more indication signals [i.e. grant confirmation signal  response] sent by at least one of the target device or a peripheral device before performing transmission on a specific spectrum [Sections 0095, 0103, 0114: Each UE perform a CCA/eCCA operation and transmit a preamble when it succeeds in the CCA/eCCA operation, and preamble transmitted before UL data transmission. Upon receipt of the preamble, the eNB transmits a grant confirmation assignment to the UE for which the eNB detects a preamble; grant confirmation comprise, e.g., a signal/control channel assignment for data transmission. The eNB decode the preamble and determine the grant confirmation that it will send in response to the preamble].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 13 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over LUO et al. US 20160286545 hereafter Luo in view of TANDA et al. US 20170013482 hereafter Tanda.

As to Claim 13. (Previously presented)  Luo discloses the method according to claim 2 [Sections 0053, 0071, 0090: The base stations and/or UEs include multiple antennas for employing antenna diversity schemes and employ multiple-input, multiple-output (MIMO) techniques. Following a successful CCA procedure by a UE, the UE uplink to provide an indication to other UEs or base station. The eNB and UE employ MU-MIMO], 
Although Luo discloses antenna/MIMO as it relates to beams it does not disclose beam direction thus is silent on wherein a beam direction for sending the indication signal each time is a beam direction directed to the receiving device, or is different from the beam direction directed to the receiving device.
However, Tanda teaches wherein a beam direction for sending the indication signal each time is a beam direction directed to the receiving device, or is different from the beam direction directed to the receiving device [Sections 0003, 0132, 0133: Method relates to carrier sense, CCA (Clear Channel Assessment) relating to terminal. Data transmission may be performed by a directional radio wave (beam) through beam forming or MIMO (Multiple Input, Multiple Output: MU-MIMO), the terminal using the beam forming for the RTS frame and the CTS (clear to send) frame. When a frame subjected to the beam transmission is received, and the frame can be decoded, there is a possibility that the CCA threshold is set to a significantly high value if the CCA threshold is determined based only on the frame].
	Therefore it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Luo relating to the eNB and UE employing MIMO and both devices can send indications and perform CCA/LBT with the teaching of Tanda relating to CCA/data transmission uses directional beam forming or MIMO for CTS/RTS frames. By combining the method/system, the devices of Luo can use beamforming direction to facilitate the transmission of frame or indication signals to be decoded as it relates to CCA.

As to Claim 57. (Currently Amended)    Luo discloses the method according to claim 51, further comprising: in determining that a channel state is idle or available, performing transmission [Fig. 8, Sections 0008, 0071, 0089: Prior to communicating over spectrum, the UE or BS perform LBT procedure which include CCA to determine whether channel is available (i.e. idle or free). Following a successful CCA procedure by a UE, the UE uplink to provide an indication to other UEs or base station. The UE performs CCA/eCCA operation, and when the CCA/eCCA operation succeeds, the UE starts to transmit data]; 
 in determining that a channel state is busy or unavailable, stopping the transmission; in response to detecting that a channel state is busy or unavailable, sending a message to a sending device [Sections 0040, 0066: When it is determined that a channel is not available, a CCA procedure may be performed for the channel at a later time. When the CCA procedure indicates that the channel is not available e.g., that the channel is in use or reserved by another transmitting apparatus, the transmitting apparatus may be prevented (i.e. stopped) from using the channel during the LBT radio frame];
 and in response to detecting that a channel state is idle or available, sending or not sending a message to the sending device [Sections 0071, 0120:  Following a successful CCA procedure by a UE, the UE uplink to provide an indication to other UEs or base station. The UE determines whether the CCA/eCCA check is passed]
in determining that a channel state is busy or unavailable [Sections 0040, 0066: When it is determined that a channel is not available, a CCA procedure may be performed for the channel at a later time. When the CCA procedure indicates that the channel is not available, the transmitting apparatus may be prevented (i.e. stopped) from using the channel during the LBT radio frame],
Luo is silent on adjusting a direction, a range or a power of a transmitting beam;
However, Tanda teaches adjusting a direction, a range or a power of a transmitting beam [Section 0003, 0061, 0132, 0133: Method relates to carrier sense, CCA (Clear Channel Assessment) relating to terminal. The RSSI measurer measures received power (RSSI) as a reception level and outputs a measured value to the detector that compares the CCA threshold to detect whether the wireless medium (CCA) is busy or idle and outputs carrier sense information indicating busy/idle. Data transmission may be performed by a directional radio wave (beam) through beam forming or MIMO (Multiple Input, Multiple Output: MU-MIMO), the terminal using the beam forming for the RTS frame and the CTS (clear to send) frame. When a frame subjected to the beam transmission is received, and the frame can be decoded, there is a possibility that the CCA threshold is set to a significantly high value if the CCA threshold is determined based only on the frame].
	Therefore it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Luo relating to the eNB and UE employing MIMO and both devices can send indications and perform CCA/LBT including determining channel is busy with the teaching of Tanda relating to detecting CCA and using power including directional beam forming or MIMO. By combining the method/system, the devices can determine/change power as it relates to beamforming/beam direction when determine that channel is busy thereby providing efficiency in the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure;  Zhang et al. US 20160366689 in particular Abstract [Techniques for performing listen before talk (LBT) procedures in networks having multiple channels within a shared radio frequency spectrum band are provide]; Section [0008] Prior to gaining access to, and communicating over, a shared radio frequency spectrum band, a base station or UE may perform a listen before talk (LBT) procedure to contend for access to the shared radio frequency spectrum band. An LBT procedure may include performing a clear channel assessment (CCA) procedure to determine whether a channel of the shared radio frequency spectrum band is available.
2. Lee et al. US 20160227578 discloses in Section [0002] Embodiments relate to the field of wireless communications and the reservation of unlicensed (or contentiously-accessed) spectrum by devices in a wireless communication network.; Section [0051] LAA RTS/CTS procedure in which multiple UEs can be multiplexed; Section [0072] IEEE 802.11 CTS Frame 650 comprising: duration field 654; Sections [0247-0278] in summary performing a carrier status check to determine whether spectrum of an unlicensed carrier is occupied or available for use; receive circuitry configured to receive, on the unlicensed carrier, an LAA Clear to Send signal from at least a subset of the at least one destination eNodeB or UE in response to the Request to Send signal and depending upon availability of the spectrum of the unlicensed carrier as determined by a respective one of the at least one destination eNodeB or UE; the LAA Clear to Send signal is multiplexed on the UL in at least one of time and frequency resources.
Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag G. Shah can be reached on (571)272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 2, 2022
/JAEL M ULYSSE/
 Primary Examiner, Art Unit 2477